                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


JEREMY BLANK,

      Plaintiff,

      v.                                            Case No. 19-cv-534

TAMMY POESCHL,

       Defendant.


                                      ORDER


      On January 10, 2020, plaintiff Jeremy Blank filed a motion to compel seeking

“any grievances…ever filed against [the defendant] with the Department of

Corrections and any other governmental entity, including any state or federal court

in any state.” (ECF No. 19 at 2.) Defendant objects to the motion explaining that

Blank’s request is irrelevant at this stage in the litigation because it relates to

“credibility,” is overly broad, and inmate complaints are generally “confidential” and

not provided to other inmates. (ECF No. 22.)

      Blank’s lawsuit involves First Amendment retaliation at the Redgranite

Correctional Institution; thus, the court agrees that Blank’s request for any

grievances ever filed against the defendant in any agency in any jurisdiction is

overly broad. Nevertheless, the court believes that other inmate grievances filed

against defendant involving retaliation at Redgranite Correctional Institution is
relevant to show defendant’s standard practice when there is a dispute over extra

library hours.

      Defendant states that Blank should not have the inmate grievances yet and

that inmate complaints are generally “confidential” but does not clearly explain

why. For example, she does not identify any superseding reason (such as legitimate

security concerns or employee privacy issues) that should prevent Blank from

having the inmate grievances now. Thus, the court will grant Blank’s motion to

compel but will limit his request to inmate grievances involving First Amendment

retaliation filed against defendant while she worked at Redgranite Correctional

Institution.

      NOW, THEREFORE, IT IS ORDERED that the plaintiff’s motion to

compel discovery (ECF No. 18) is GRANTED. The defendant should produce all

inmate grievances involving First Amendment retaliation filed against defendant

while she worked at Redgranite Correctional Institution.

      Dated at Milwaukee, Wisconsin this 16th day of March, 2020.

                                             BY THE COURT:

                                             s/Nancy Joseph
                                             NANCY JOSEPH
                                             United States Magistrate Judge




                                         2
